     Case 5:20-cv-00164-TBR Document 10 Filed 03/25/21 Page 1 of 6 PageID #: 68




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 PADUCAH DIVISION

JEFFERY L. CARPENTER                                                                  PLAINTIFF

v.                                                    CIVIL ACTION NO. 5:20-CV-P164-TBR

CENTRAL OFFICE CLASS’N COMM. et al.                                               DEFENDANTS

                           MEMORANDUM OPINION AND ORDER

         Plaintiff Jeffery L. Carpenter filed a pro se, in forma pauperis complaint pursuant to

42 U.S.C. § 1983. This matter is before the Court for screening pursuant to 28 U.S.C. § 1915A

and McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997), overruled on other grounds by

Jones v. Bock, 549 U.S. 199 (2007). For the reasons set forth below, this action will be

dismissed in part and allowed to continue in part.

                                   I. SUMMARY OF CLAIMS

         Plaintiff is an inmate at the Kentucky State Penitentiary (KSP). He names as Defendants

the Kentucky Department of Corrections Central Office Classification Committee (COCC) in

Frankfort, Kentucky; COCC Classification Manager Alan D. Long; COCC Committee

Chairperson Kieryn Fannin; and Unknown Members of COCC. He sues Defendants Long and

Fannin in both their individual and official capacities. The other Defendants are named only in

their official capacities. He alleges that he was transferred from Kentucky State Reformatory to

KSP in retaliation for filing a another § 1983 complaint in this Court, Carpenter v. Strough, No.

3:20-cv-P179. Plaintiff states that when he filed Carpenter v. Strough, he named nine Kentucky

Department of Corrections Defendants, including Defendant Long.

         The complaint alleges that on June 18, 2020, Plaintiff was threatened by “STG security

threat group”; sought protective custody; and was placed in 24-hour lockdown. Plaintiff states
  Case 5:20-cv-00164-TBR Document 10 Filed 03/25/21 Page 2 of 6 PageID #: 69




that on July 20, 2020, CTO Richie investigated and recommended protective custody to

Classification Committee members Hughes and Patton, and they also recommended protected

custody. He further states that on September 8, 2020, KSP Warden Jordan approved protected

custody for him. However, Plaintiff alleges that on September 10, 2020, the COCC disapproved

protected custody and advised release to general population even though they know that KSP’s

gangs will carry out hits and violent attacks against inmates with sex-related crimes. He states

that he has an “old sex crime from 2003, and [he] was threatened with a violent attack.” He

further states that the COCC has no authority to override the Warden.

       Plaintiff alleges that on September 14, 2020, he was informed by Richie that COCC had

denied PC and that Richie asked if he was returning to the yard. When Plaintiff did not return to

the yard, Richie told him he would be issued a disciplinary report for refusing an order to return

to the yard. According to Plaintiff, Richie told him that he could stay in “admin-seg” but that to

do so would require that he have three disciplinary reports. He states that the next day, he was

issued a disciplinary report by Lt. Sasha Primovich for “refusing the yard.” He states that he

received another disciplinary report after refusing to go the yard because he “was in fear of being

physically attacked.” He alleges that he has been in solitary confinement without his property

(TV and legal materials), in extremely loud conditions, and no recreation for over 104 days.

Plaintiff asserts that his Eighth Amendment, Fifth Amendment (double jeopardy), and

Fourteenth Amendment (equal protection) rights are being violated.

       As relief, Plaintiff requests monetary and punitive damages and injunctive relief of

“[protective custody]/transfer to KSR/no retaliation/alternatively monitored release.”

       Plaintiff also filed a motion for permission to amend the complaint (DN 8). “A party

may amend its pleading once as a matter of course within . . . 21 days after serving it[.]”



                                                 2
  Case 5:20-cv-00164-TBR Document 10 Filed 03/25/21 Page 3 of 6 PageID #: 70




Fed. R. Civ. P. 15(a)(1)(A). Service has not yet occurred in this case. Accordingly, the Court

will grant the motion to amend (DN 8).

       Plaintiff adds as Defendants in their official capacities KSP employees Warden Scott

Jordan, CTO Bradford Richie, Lt. Sasha Primovich, and Captain Fredrick Rodger. Plaintiff also

requests additional relief of dismissing disciplinary reports “due to making me choose between

regular prison and safety and forcing me to except disciplinary reports to remain in admin-

segregation.”

                                           II. ANALYSIS

       When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the action, if the

Court determines that it is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief. See 28

U.S.C. § 1915A(b)(1) and (2). A claim is legally frivolous when it lacks an arguable basis either

in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989). The Court may, therefore,

dismiss a claim as frivolous where it is based on an indisputably meritless legal theory or where

the factual contentions are clearly baseless. Id. at 327. When determining whether a plaintiff

has stated a claim upon which relief can be granted, the Court must construe the complaint in a

light most favorable to Plaintiff and accept all factual allegations as true. Prater v. City of

Burnside, Ky., 289 F.3d 417, 424 (6th Cir. 2002). While a reviewing court must liberally

construe pro se pleadings, Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per curiam), to avoid

dismissal, a complaint must include “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).




                                                  3
  Case 5:20-cv-00164-TBR Document 10 Filed 03/25/21 Page 4 of 6 PageID #: 71




A. Double-jeopardy claim

       Plaintiff alleges that his Fifth Amendment right to be free from Double Jeopardy has been

violated by the multiple disciplinary actions against him.

       The guarantee against Double Jeopardy protects against a second prosecution for the

same offense after a prior acquittal or conviction and against multiple punishments for the same

offense. See Witte v. United States, 515 U.S. 389 (1995); United States v. DiFrancesco, 449

U.S. 117, 129 (1980). These protections govern prosecutions and sentences carried out in state

and federal court based on criminal charges. This Court is aware of no authority, and Plaintiff

cites none, for the proposition that the Double Jeopardy protections apply in any context other

than state or federal court proceedings. This claim will be dismissed.

B. Official-capacity claims for monetary relief

       “Official-capacity suits . . . ‘generally represent [ ] another way of pleading an action

against an entity of which an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159, 165-66

(1985) (quoting Monell v. N.Y.C. Dep’t of Soc. Servs., 436 U.S. 658, 691 n.55 (1978)). Because

Defendants are employees of the Commonwealth of Kentucky, the claims brought against them

in their official capacities are deemed claims against the Commonwealth of Kentucky. Id. at

166. State officials sued in their official capacities for money damages are not “persons” subject

to suit under § 1983. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). Thus, to the

extent that Plaintiff seeks money damages from Defendants in their official capacities, he fails to

state a cognizable claim under § 1983. Additionally, the Eleventh Amendment acts as a bar to

claims for monetary damages against Defendants in their official capacities. Kentucky v.

Graham, 473 U.S. at 169. Thus, the Court will dismiss Plaintiff's official-capacity claims against




                                                  4
  Case 5:20-cv-00164-TBR Document 10 Filed 03/25/21 Page 5 of 6 PageID #: 72




Defendants for damages for failure to state a claim upon which relief may be granted and for

seeking monetary damages from Defendants immune from such relief.

C. Claims against Defendant COCC

        Under the Eleventh Amendment to the U.S. Constitution, an agency of the state, like

COCC, may not be sued in federal court, regardless of the relief sought, unless the state has

waived its immunity or Congress has overridden it. Puerto Rico Aqueduct & Sewer Auth. v.

Metcalf & Eddy, Inc., 506 U.S. 139, 146 (1993); Pennhurst State Sch. & Hosp. v. Halderman,

465 U.S. 89, 124 (1984); Alabama v. Pugh, 438 U.S. 781, 782 (1978). The Commonwealth of

Kentucky has not waived its immunity, see Adams v. Morris, 90 F. App’x 856, 857 (6th Cir.

2004), and in enacting § 1983, Congress did not intend to override the traditional sovereign

immunity of the states. Whittington v. Milby, 928 F.2d 188, 193-94 (6th Cir. 1991) (citing Quern

v. Jordan, 440 U.S. 332, 341 (1979)). The claims against Defendant COCC will be dismissed.

D. Remaining claims

        Upon review, the Court will allow Plaintiff’s Eighth and Fourteenth Amendment official-

capacity claims against all Defendants, except the COCC, to proceed for injunctive relief. See

Ex parte Young, 209 U.S. 123, 159-60 (1908) (holding that prospective non-monetary relief

against a state official in his official capacity to prevent future constitutional or federal statutory

violations is not barred by the Eleventh Amendment).

                                III. CONCLUSION AND ORDER

        For the foregoing reasons,

        IT IS ORDERED that motion to amend (DN 8) is GRANTED.

        The Clerk of Court is DIRECTED to add Warden Scott Jordan, CTO Bradford Richie,

Lt. Sasha Primovich, and Captain Fredrick Rodger as Defendants.



                                                   5
  Case 5:20-cv-00164-TBR Document 10 Filed 03/25/21 Page 6 of 6 PageID #: 73




        IT IS FURTHER ORDERED that the Double-Jeopardy claim, the claims against the

COCC, and the official-capacity claims against Defendants for damages are DISMISSED

pursuant to 28 U.S.C. § 1915A(b)(1), (2) for failure to state a claim upon which relief may be

granted and for seeking monetary relief from Defendants immune from such relief.

        The Clerk of Court is DIRECTED to terminate Defendant Central Office Classification

Committee as a party to this action.

        The Court will allow Plaintiff’s individual-capacity Eighth and Fourteenth Amendment

claims to go forward for monetary and injunctive relief against Defendants Long and Fannin and

his official-capacity Eighth and Fourteenth Amendment claims to go forward for injunctive relief

only against all Defendants, except the COCC. In doing so, the Court expresses no opinion on

the ultimate merit of the claims.

        The Court will enter a separate Order Regarding Service and Scheduling Order to govern

the development of the remaining claims.

Date:   March 23, 2021




cc:     Plaintiff, pro se
        Defendants
        General Counsel, Justice & Public Safety Cabinet, Office of Legal Counsel
4413.009




                                                       6
